                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO.: 2:21-mj-1073-MRM

SERGIO RODRIGO MENDEZ
MENDIZABAL

 Judge        Mac R. McCoy           Counsel for        Shannon Laurie
                                     Government
 Deputy       Wendy Winkel           Counsel for        Jim Lappan
 Clerk                               Defendant
 Court        Digital                Pretrial/Probation Ruben Fournier
 Reporter
 Date/Time    May 21, 2021           Interpreter          Leon Fontova
              5:14 – 5:34 PM
 Bench        20 minutes
 Time


                  INITIAL APPEARANCE RULE 5-C

Court advised defendant of rights. Defendant, through his counsel, consents
to this hearing being conducted by videoconference.

Federal Public Defender appointed for proceedings in the Middle District of
Florida based on financial inquiry of the Court.

Government is seeking Detention. Defendant waives Identity Hearing and
Detention Hearing in this District. Defendant waives production of the
warrant. Court explains the transfer rights of the Defendant.

Oral Order as required by Rule 5(f), the United States is ordered to produce
all exculpatory evidence to the defendant pursuant to Brady v. Maryland and
its progeny. Failing to do so in a timely manner may result in sanctions,
including exclusion of evidence, adverse jury instruction, dismissal of charges
and contempt proceedings.
Court orders defendant detained without prejudice and removed to the
Southern District of Florida.




                                   -2-
